Title: To James Madison from James Monroe, 18 September 1803
From: Monroe, James
To: Madison, James


Dear Sir
London Sepr. 18. 1803
The enclosed is an extract of a private letter of great length, which I have committed to Mr. Law, who sails in the monticello to morrow. Not having time to write a publick one, & wishing the information it contains to reach you, I have had that much copied to be forwarded by Mr. Merry, who sails also to morrow. A few weeks since Mr. Erving stated to me the conduct of the press gangs towards our seamen, wh. altho’ I think more moderate than at any former period, yet of a nature to merit attention; I requested him to make a report on the subject, wh. he did, & to wh. I shall call the attention of this govt. shortly. Being however persuaded that a communication with Mr. Merry might have a good effect, I spoke to him on the subject, with a view that he might apprize the ministry of the substance of our conversation, wh. has also been done. On the subject of the seamen, he stated many difficulties, such as many of theirs being employed in our navigation, & the certainty of their running there in every war if our merchants’ ships protected them: that their safety depended on their navy; that sailors seldom naturalised themselves any where &ca. I told him that there must be some rule adopted since without one, the discretion of the press gangs wod. be the only one, on wh. little reliance could be put, as some documents I shewed him sufficiently proved, one especially in wh. a Mr. ⟨Duess?⟩ of Baltimore, a respectable merchant had well nigh been murder’d. He assured me that he wod. confer with Ld. Hawkesbury on the subject, who he doubted not wod. be disposed to yield every accomodation in his power. He calld on me yesterday to apprize me of his early departure, and to communicate the result of his conference with Ld. H. on the above subject. It is proper however to observe that in our former conversation I had assured him of the sincere wish of our govt., to preserve the most friendly understanding with his; & of the regret I felt in commencing my mission here with complain⟨ts⟩. On this occasion he informed me, that he had dined with Ld. H. after seeing me and conferr’d with him as he had promised on the subject of our seamen; that he was instructed by Ld. H. to assure me (as I understood by order of the King) that his majesty was happy to see me here, that his Ld.ship in obedience to his orders, wod. pay the utmost attention to what ever I submitted to his consideration, & in the case of the seamen yield every accomodation in his power. We entered into a conversation of some length and of a more general nature, in which I told him that it was the policy & wod. be the object of the measures of our govt. to seperate our political relations as much as possible from those of Europe. That we had happily adjusted our affrs. with France but in so doing we did not mean to embroil ourselves with Engld., nor had we given cause as wod. be seen: that we wished not only to be on a friendly footing with both powers, but to merit their friendship & confidence, by an impartial just & friendly conduct towards each: that we wanted nothing in our intercourse or in reference to our claims, (alluding to the seamen) that was unjust or unreasonable: that it was in our power occasionally to do both powers harm, but that we wod. be much happier to do them service where it cod. be done to either without injuring the other. He told me that Mr. Livingston’s memorial had produc’d an ill effect, to wh. I gave the reply mentiond in the enclosed that it was written a year ago &ca. I thought it better to take that ground being the true one, than leave them under a contrary impression; since if it was understood to be a recent measure, the act of the govt., it might produce harm, while I do not perceive that we cod. well derive any advantage from it. The UStates could injure this country much at this moment in the way alluded to, but not without injuring themselves. And in reference to a permanent system of abstraction from European concerns, it might become the means of involving ourselves in them, & establishing a system of the opposit character. He then mentioned the situation of St. Domingo, as statd in the inclosed, and observed that it was a case wh. interested us; that we ought to have a common policy &ca. I told him that it was a delicate subject: he admitted that it was; said he shod. talk to you about it &ca. Be assured you cannot be too careful of yr. conduct on this head. The slightest circumstance wh. wd. be construed into an unfriendly act towards France would open a wound not yet perhaps completely healed. Mr. Merry appears to me to be a man of candour & good views, and I think the more full & frank you are with him on the subject the better the effect will be. Very sincerely yours
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers). Docketed by JM.



   
   Enclosure not found, but this was no doubt an extract of Monroe’s letter to JM of 17 Sept. 1803.


